Citation Nr: 0024887	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-17 987 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a treadmill.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 decision of the Major Medical 
Equipment Committee of the Little Rock, Arkansas, Department 
of Veterans Affairs (VA) Medical Center which denied the 
issue on appeal.  This appeal arises from the North Little 
Rock, Arkansas, Regional Office (RO).


FINDING OF FACT

The Major Medical Equipment Committee has determined that 
"there is no clinical medical justification" for the 
issuance of a treadmill.


CONCLUSION OF LAW

The determination that there is no clinical medical 
justification for the issuance of a treadmill is a medical 
determination and the Board does not have jurisdiction to 
review that decision.  38 U.S.C.A. §§ 511, 7104 (West 1991); 
38 C.F.R. § 20.101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested that VA issue him a treadmill for 
home exercise.  After a review of the record, the Board finds 
that the issuance of a treadmill was denied on the basis that 
clinical justification was not shown and that such a medical 
determination is not within the jurisdiction of the Board to 
review.  Therefore, this claim must be dismissed as not 
within the jurisdiction of the Board.

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits.  38 U.S.C.A. §§ 511, 7104 (West 1991); 38 C.F.R. 
§ 20.101(a) (1999).  The Board does not have jurisdiction 
over medical determinations of the Veterans Health 
Administration, which includes VA Medical Centers.  38 C.F.R. 
§ 20.101(b) (1999).  With regard to VA medical center 
determinations, the Board does have authority to review 
questions of basic eligibility for outpatient care or 
appliances.  Medical determinations, such as the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
such issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. 
§ 20.101(b) (1999).

Artificial limbs, braces, orthopedic shoes, hearing aids, 
wheelchairs, medical accessories, similar appliances 
including invalid lifts and therapeutic and rehabilitative 
devices, and special clothing made necessary by the wearing 
of such appliances, may be purchased, made or repaired for 
any eligible veteran upon a determination of feasibility and 
medical need.  38 C.F.R. § 17.150 (1999).

The veteran's claim of entitlement to a treadmill was denied 
in a January 1998 letter from the Major Medical Equipment 
Committee of the Little Rock, Arkansas, VA Medical Center 
which determined that "there is no clinical medical 
justification" for the issuance of a treadmill.  Medical 
determinations such as that conclusion that there is no 
clinical medical justification for the issuance of a 
treadmill are specifically excluded from Board jurisdiction 
as they are medical determinations of the "need for and 
appropriateness of specific types of medical care."  
Therefore, the Board finds that the veteran's claim of 
entitlement to a treadmill is not within the jurisdiction of 
the Board to review and thus the claim must be dismissed 
inasmuch as the basis for denial was the lack of clinical 
medical justification for the issuance of the treadmill.

The Board does note that the January 1998 letter from the 
Major Medical Equipment Committee also stated as a reason for 
denial of the veteran's claim of entitlement to a treadmill 
that a treadmill was recreational equipment which was 
generally not issued and that there were alternative means of 
achieving results similar to those which could be derived 
from the use of a treadmill.  The Board does note that the 
veteran's claims file includes manual provisions submitted by 
the veteran's representative.  Those manual provisions, from 
M-2, Part IX, provide that prosthetic appliances, aids for 
the blind, medical equipment, and repairs will be prescribed 
when required for the medical treatment of any eligible 
veteran.  M-2, Part IX, § 1.02(a).  That manual further 
defines medical equipment to include all items of therapeutic 
or rehabilitative equipment which are determined as medically 
necessary for home treatment of eligible beneficiaries, 
including but not limited to, hospital beds, overbed tables, 
commode chairs, invalid lifts, stair glides, standing tables, 
exercise equipment, ramps, home traction units, environmental 
controls.  See, M-2, Part IX, § 9.01(b) (emphasis added).

Thus, it appears to the Board that exercise equipment may be 
considered medical equipment which would be within the 
jurisdiction of the Major Medical Equipment Committee to 
grant only to the extent that such equipment is shown to be 
medically necessary.  However, the Board finds that it is not 
necessary to address the issue of whether or not a treadmill 
may be issued as only equipment which is medically necessary 
may be issued.  The Major Medical Equipment Committee found 
that the issuance of a treadmill was not medically necessary.  
That finding of fact is not within the jurisdiction of the 
Board to review.  Therefore, this claim must be dismissed.


ORDER

The veteran's claim of entitlement to a treadmill is 
dismissed as the Board lacks jurisdiction to review the basis 
for the denial of that claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

